UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

 

 

 

John Doe
Plaintiif(s)
V. Civil Action No. 3:19-cvy-00038
The Rector and Visitors of the University of Virginia et al
Defendant(s} ° _
DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL

INTEREST IN LITIGATION

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN JF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY, DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION,

lf YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST SE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

The Rector and Visitors of the University of Virginia who is Defendant
(Name of party you represent) / " , (Plaintiff/Defendant}

 

 

makes the following disclosure:

1, Is the party a publicly held corporation or other publicly held entity?
[Yes No

2. Does the party have any parent corporations?

[_}¥es [X]No

if yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[Yes No

if yes, identify all such owners:

4, Is there any other publicly held corporation or other publicly held entity that has a direct financial interest In the outcome
of the litigation?

Yes No

if yes, identify all such owners:

5, Is the party a trade association?
[_]Yes No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

 

F Mh July 11, 2019

7 * Gignature) Wate)

 
